August 23, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      MARVINELL HARLAN, Appellant

NO. 14-16-00370-CV                          V.

 TRAVELERS FLOOD INSURANCE, ROBERT DEAN, OWNER, DARRELL
PYE, CINDY SEXTON OF DEAN AND DRAPER INSURANCE AGENCY, LP,
                           Appellees
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on February 11, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Marvinell Harlan.
      We further order this decision certified below for observance.